Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-13, 21, and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, US Patent Appl. Pub. No. 2012/0096248 in view of Priyadarshi et al., US Patent Appl. Pub. No. 2017/0192484.
Regarding claim 9, McCarthy discloses a system (FIG(s) 1-2) comprising:
a memory to store instructions;
a processor coupled to the memory, the processor to execute the instructions (memory storing and processor executing instructions are inherently disclosed within computer 10 of FIG. 1);

a second circuitry (cap analyzer 14 being computer component – paragraph 0008, lines 4-7) to dynamically set the plurality of quantization levels (FIG. 1, paragraphs 0012-0015, FIG. 2, PS4-PS7, paragraph 0019, lines 10-15).
Regarding claim 21, McCarthy discloses an apparatus comprising:
a controller to allocate (power controller 12 being computer component –  paragraph 0008, lines 5-7), to a component, a resource budget selected from a plurality of quantization levels (FIG. 1, paragraphs 0010-0012, FIG. 2, PS1-PS2, paragraph 0019, lines 4-6); and
a first circuitry (cap analyzer 14 being computer component – paragraph 0008, lines 4-7) to adaptively update the plurality of quantization levels (FIG. 1, paragraphs 0012-0015, FIG. 2, PS4-PS6, paragraph 0019, lines 10-15).
Regarding claim 26, McCarthy discloses an apparatus comprising:
a first circuitry (power controller 12 being computer component –  paragraph 0008, lines 5-7) to apply a plurality of quantization levels to quantize an available budget for allocation to a processor (FIG. 1, paragraphs 0010-0012, FIG. 2, PS1-PS2, paragraph 0019, lines 4-6);
a second circuitry (cap analyzer 14 being computer component – paragraph 0008, lines 4-7) to dynamically set the plurality of quantization levels (FIG. 1, paragraphs 0012-0015, FIG. 2, PS4-PS7, paragraph 0019, lines 10-15).
With respect to claim 9, McCarthy does not specifically state a third circuitry to estimate a current and/or a future operational phase of the processor, wherein the second circuitry is to 
With respect to claim 21, McCarthy does not specifically state a second circuitry to estimate an operational phase of the component, wherein the first circuitry is to adaptively update the plurality of quantization levels, based on the estimated operational phase of the component and on a future operational phase of the component.
With respect to claim 26, McCarthy does not specifically state a third circuitry to estimate a future operational phase of the processor, wherein the second circuitry is to dynamically set the plurality of quantization levels, based on the future operational phase of the processor.
Priyadarshi teaches a processor-based system and method for dynamic clock and voltage scaling during various program execution phases of a processor (FIG(s) 1-4, Abstract, lines 1-2, paragraph 0001). Priyadarshi further teaches detecting and determining (via measurements and formulas – i.e. estimating) both the current program phase and the predicted upcoming program phase (i.e. the future operational state), utilizing core hardware (FIG. 1, 130 – i.e. a second/third circuitry) executing respective software/firmware (Abstract, lines 8-17, paragraphs 0005-0011, paragraph 0022, lines 1-9 and 29-36, paragraph 0023, lines 1-6, paragraph 0025, lines 6-23, paragraph 0026, paragraphs 0027-0028, paragraph 0030, lines 1-8, paragraph 0032, lines 16-48, paragraph 0034, lines 7-47). In Priyadarshi, the above-described system and functionality maximizes power savings and minimizes performance loss during memory-bound execution phase while optimizing performance during compute-intensive phases (paragraph 0007, lines 14-22, paragraph 0022, lines 1-9, 18-23, paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, incorporating the core hardware, as suggested by Priyadarshi, with the system and apparatus disclosed by McCarthy in order to implement a third circuitry to estimate a current and/or a future operational phase of the processor, wherein the second circuitry is to dynamically set the plurality of quantization levels, based on the future operational phase of the processor, a second circuitry to estimate an operational phase of the component, wherein the first circuitry is to adaptively update the plurality of quantization levels, based on the estimated operational phase of the component and on a future operational phase of the component, and a third circuitry to estimate a future operational phase of the processor, wherein the second circuitry is to dynamically set the plurality of quantization levels, based on the future operational phase of the processor.
One of ordinary skill in the art would be motivated to maximize power savings and minimize performance loss during memory-bound execution phase while optimizing performance during compute-intensive phases.
Regarding claim 10, McCarthy as combined with Priyadarshi, further teaches the system, wherein the second circuitry is to dynamically set the plurality of quantization levels, further based on the current operational phase of the processor (FIG. 1, paragraphs 0012-0015, FIG. 2, PS4-PS6, paragraph 0019, lines 10-15).
Regarding claim 12, McCarthy further discloses the system, wherein to dynamically set the plurality of quantization levels, the second circuitry is to dynamically set a number of 
Regarding claim 13, McCarthy further discloses the system, wherein to dynamically set the plurality of quantization levels, the second circuitry is to dynamically set values of individual quantization levels in the plurality of quantization levels (large step notch 28 in FIG. 1 represents an updated value of power cap quantization level – paragraph 0015, lines 4-10).
Regarding claim 23, McCarthy further discloses the apparatus, wherein to adaptively update the plurality of quantization levels, the first circuitry is to adaptively update a number of quantization levels in the plurality of quantization levels (reduced number of quantized levels after adaptation by cap analyzer shown in FIG. 1 – paragraph 0015, lines 4-10).
Regarding claim 24, McCarthy further discloses the apparatus, wherein to adaptively update the plurality of quantization levels, the first circuitry is to adaptively update values of individual quantization levels in the plurality of quantization levels (large step notch 28 in FIG. 1 represents an updated value of power cap quantization level – paragraph 0015, lines 4-10).
Regarding claim 25, McCarthy further discloses the apparatus, wherein the component is to: apply throttling to reduce a current consumed by the component, in response to the component exceeding the allocated resource budget (clock throttling in step PS3 is repeatedly executed upon every cap adjustment – FIG. 2, output of step PS7, paragraph 0009, paragraph 0019, lines 8-10).
Regarding claim 27, McCarthy as combined with Priyadarshi, further teaches the apparatus, wherein the second circuitry is to dynamically set the plurality of quantization levels, further based on a current operational phase of the processor.

Regarding claim 29, McCarthy further discloses the apparatus, wherein the second circuitry is to dynamically set values of individual quantization levels in the plurality of quantization levels (large step notch 28 in FIG. 1 represents an updated value of power cap quantization level – paragraph 0015, lines 4-10).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, US Patent Appl. Pub. No. 2012/0096248 in view of Priyadarshi et al., US Patent Appl. Pub. No. 2017/0192484, and further in view of Hofmann et al., US Patent Appl. Pub. No. 2013/0064337.
Regarding claim 30, McCarthy and Priyadarshi disclose the apparatus, as per claim 26.
McCarthy and Priyadarshi do not specifically state the first circuitry is to apply a hysteresis delay which is set dynamically by the second circuitry.
Hofmann teaches an apparatus (processor based device – paragraph 0050, lines 1-4) with clock gating (for power conservation) based on adaptive hysteresis timer (FIG(s) 1 and 4, Abstract, paragraph 0001), wherein upon monitoring during execution (dynamically) the transactions status of Transaction Circuit 110, the Hysteresis Timer 130 (first circuitry) is adaptively set by the Hysteresis Timer Update Circuit 140 (second circuit) such that the timing of the start for clock gating is adjusted (i.e. the hysteresis delay), accordingly (paragraphs 0005-0007, paragraph 0019, lines 1-23, paragraphs 0020-0024, FIG. 4, paragraphs 0042-0047). In Hofmann, setting the hysteresis adaptively (dynamically) ensures good performance while achieving power savings (paragraphs 0003-0004, paragraph 0019, lines 23-30).
.
Allowable Subject Matter
Claims 1-6 and 18-20 were previously allowed.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
With respect to the McCarthy reference, the applicant argued that because the terms continuous, dynamic, or runtime do not appear on McCarthy, McCarthy does not disclose setting the quantization levels at runtime (i.e. dynamically).
The examiner respectfully disagrees. McCarthy clearly discloses “As computer 10 is operated at the selected power vs. performance configuration, power consumption is monitored by power meter 22.  The resulting readings are provided to cap analyzer 14” (computer’s operation that is continuous/during computer’s runtime, paragraph 0012). McCarthy further discloses the cap analyzer 14 adjusting the power caps responsive to the measured reading (which is also a continuous process – FIG. 1, paragraphs 0013-0015, FIG. 2, loopback from PS7-PS1).
With respect to the Priyadarshi reference, it is noted that Priyadarshi is only used to cure the deficiency in McCarthy regarding the condition for the dynamic adjustments – i.e. estimation for both current and the future operational phase of the processor (as detailed above under the rejection of claims 9, 21, and 26).
Accordingly, the combination of McCarthy and Priyadarshi discloses the argued claim language.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/STEFAN STOYNOV/Primary Examiner, Art Unit 2186